Ch. Justice.
The Court of Common Pleas did right in dismissing the appeal. The party appellee is entitled to have a bond perfect upon the face of it. If the presumption is that the alteration was made before the execution, yet it is only a presumption, and may be overcome by proof to the contrary. Whether the alteration was made before or after the execution, must be put to a jury to determine, and the bond may be found to be invalid. The appellee is not compelled to take a bond which may turn out to be bad. He is entitled to a good bond.
Motion refused.